         Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 1 of 23 Page ID #:1304



                  1 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  2 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Defendants
                    Kevin Healey and Propagate Content, LLC
                  7
                  8                      UNITED STATES DISTRICT COURT
                  9                     CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 SCOTT W. HALLOCK, an individual;          CASE NO. 2:20-cv-02726 CJC (MAAx)
                    WMTI PRODUCTIONS, INC., a
                 12 California corporation; WMTI              Honorable Cormac J. Carney
                    PRODUCTIONS NORTH, INC., a
                 13 Canadian corporation; and THE NEXT        DEFENDANTS PROPAGATE
                    SEASON COMPANY, INC., a                   CONTENT, LLC AND KEVIN
                 14 Canadian corporation,                     HEALEY’S NOTICE OF MOTION
                                                              AND MOTION FOR ATTORNEY
                 15             Plaintiffs,                   FEES; MEMORANDUM OF POINTS
                                                              AND AUTHORITIES IN SUPPORT
                 16       v.                                  THEREOF
                 17 KEVIN HEALEY, an individual;              Hearing Date: November 9, 2020
                    PROPAGATE CONTENT, LLC, a                 Time:         1:30 p.m.
                 18 Delaware Limited Liability Company;       Location:     Courtroom 9B
                    and DOES 1 through 100, inclusive,                      411 West Fourth Street
                 19                                                         Santa Ana, CA 92701
                               Defendants.
                 20                                           File Date: March 24, 2020
                                                              Trial Date: TBD
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12559694.1
                      DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
         Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 2 of 23 Page ID #:1305



                  1 TO PLAINTIFFS AND THEIR ATTORNEYS:
                  2         PLEASE TAKE NOTICE that on November 9, 2020, at 1:30 p.m., or as
                  3 soon thereafter as the matter may be heard in the above-entitled Court, defendants
                  4 Kevin Healey and Propagate Content, LLC (collectively, “Defendants”) will and
                  5 hereby do move the Court for an order awarding attorney’s fees and costs incurred
                  6 by Defendants in successfully striking the second and third causes of action
                  7 asserted by Plaintiffs Scott Hallock (“Hallock”), WMTI Productions, Inc. (“WMTI
                  8 US”), WMTI Productions North, Inc. (“WMTI North”), and The Next Season
                  9 Company, Inc. (“TNSCI”), along with the fees and costs incurred to pursue this
                 10 motion for attorney’s fees. Specifically, Defendants seek an award of $148,959 in
                 11 fees, which consists of the $124,343 in attorney’s fees incurred in connection with
                 12 Defendants’ successful anti-SLAPP motion as to Plaintiffs’ second and third
                 13 claims for relief and the $24,616 in attorney’s fees incurred in bringing this motion
                 14 for attorney’s fees. Defendants will seek any further amounts associated with filing
                 15 reply papers in support of this Motion once those amounts are known.
                 16         This Motion is made on the following grounds:
                 17         First, the fee award is mandated by California’s anti-SLAPP statute, Code of
                 18 Civil Procedure § 425.16. Specifically, on September 24, 2020, the Court granted
                 19 Defendants’ special motion to strike Plaintiffs’ second and third claims for relief
                 20 pursuant to California’s anti-SLAPP statute without leave to amend. Code of Civil
                 21 Procedure § 425.16(c) provides that a defendant who succeeds on an anti-SLAPP
                 22 motion shall recover its attorney’s fees incurred in connection with the motion.
                 23 Because they prevailed on their motion, Defendants are entitled to recover their
                 24 attorney’s fees relating to their successful anti-SLAPP motion, as well as the fees
                 25 that are “inextricably intertwined” with the foregoing efforts. Moreover, the fees
                 26 sought by Defendants are reasonable.
                 27         Second, a fee award in favor of Healey and against Hallock is also supported
    Mitchell     28 by the parties’ 2016 agreement, which states that “[i]n the event of any litigation
  Silberberg &
   Knupp LLP
                                                               2
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
         Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 3 of 23 Page ID #:1306



                  1 arising from any alleged breach of this Agreement,” the “substantially prevailing
                  2 party shall be entitled to recover … all reasonable costs incurred including court
                  3 costs and attorneys’ fees, and all other related expenses incurred in such litigation.”
                  4 Here, Hallock’s second and third claims for relief arise out of the alleged breach of
                  5 the 2016 agreement. Because Healey prevailed in dismissing and striking these
                  6 claims, he is the substantially prevailing party under the contract. Accordingly, this
                  7 separate ground also supports him recovering his attorney’s fees relating to his
                  8 successful defense of these claims, as well as the fees that are “inextricably
                  9 intertwined” with the foregoing efforts. These fees, which are the same as those
                 10 sought pursuant to the anti-SLAPP statute, are reasonable.
                 11         This Motion is timely made within 14 days of the Court’s September 24,
                 12 2020 Order striking and dismissing Plaintiffs’ second and third causes of action.
                 13 See Dkt No. 46. See Local Rule 54-7.
                 14         This motion is also made following the conference of Counsel pursuant to
                 15 Local Rule 7-3, which took place on October 6, 2020.
                 16         This Motion is based on this Notice of Motion and Motion; the attached
                 17 Memorandum of Points and Authorities; the Declaration of Aaron M. Wais and the
                 18 exhibits thereto; all pleadings and other records on file in this action; and such
                 19 further evidence and arguments as may be presented at or before any hearing on
                 20 this Motion.
                 21
                      DATED: OCTOBER 8, 2020               MITCHELL SILBERBERG & KNUPP LLP
                 22
                 23
                 24                                        By: /s/ Aaron M. Wais
                                                                Aaron M. Wais
                 25                                             Gabriella A. Nourafchan
                                                                Attorneys for Defendants
                 26                                             Kevin Healey and Propagate Content,
                                                                LLC
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               3
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
         Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 4 of 23 Page ID #:1307



                 1                                           TABLE OF CONTENTS
                 2                                                                                                                        Page
                 3 I.       SUMMARY OF ARGUMENT ...................................................................... 9
                 4 II.      RELEVANT FACTUAL BACKGROUND ................................................. 10
                 5
                            A.       Plaintiffs Ignore Defendants’ Demands to Dismiss Their State
                 6                   Law Claims Arising Out of the 2016 Agreement, Thereby Forcing
                 7                   Defendants to Incur Fees in Moving to Strike Those Claims. ............ 10

                 8 III.     DEFENDANTS ARE ENTITLED TO AN AWARD OF ATTORNEY’S
                            FEES. ............................................................................................................. 13
                 9
                 10         A.       California’s Anti-SLAPP Statute Mandates an Award of
                                     Attorney’s Fees to Propagate. ............................................................. 13
                 11
                            B.       The Fees Sought are Reasonable and Were Necessitated by
                 12
                                     Plaintiff’s Meritless Claims and Unnecessary Litigation Tactics....... 15
                 13
                                     1.        The hourly rates of Defendants’ attorneys are reasonable. ...... 16
                 14
                                     2.        The number of hours expended by Propagate’s attorneys is
                 15
                                               reasonable. ................................................................................ 19
                 16
                      IV.   CONCLUSION ............................................................................................. 23
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                 4
12559694.1
                        DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
         Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 5 of 23 Page ID #:1308



                  1                                        TABLE OF AUTHORITIES
                  2                                                                                                           Page(s)
                  3                                                        CASES
                  4 Adolph Coors Co. v. Truck Ins. Exch.,
                      383 F. Supp. 2d 93 (D.D.C. 2005)...................................................................... 16
                  5
                  6 Almont Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp., Inc.,
                       121 F. Supp. 3d 950 (C.D. Cal. 2015) ................................................................ 10
                  7
                  8 Baskin-Robbins Franchising LLC v. Chun,
                       2019 WL 5268883 (N.D. Cal. Oct. 17, 2019) .................................................... 16
                  9
                    Bernal v. Paradigm Talent & Literary Agency,
                 10    2010 WL 6397561 (C.D. Cal. June 1, 2010)...................................................... 15
                 11
                    Church of Scientology v. Wollersheim,
                 12    42 Cal. App. 4th 628........................................................................................... 21
                 13 City of Burlington v. Dague,
                 14    505 U.S. 557 (1992) ........................................................................................... 14
                 15 Cotton v. City of Eureka, Cal.,
                 16   889 F. Supp. 2d 1154 (N.D. Cal. 2012).............................................................. 15

                 17 Crawford v. City & Cty. of San Francisco,
                       2016 WL 4611555 (N.D. Cal. Sept. 6, 2016)..................................................... 14
                 18
                 19 Dine v. Metro. Life Ins. Co.,
                       2011 WL 6131312 (C.D. Cal. Dec. 9, 2011)...................................................... 17
                 20
                    Dropbox, Inc. v. Thru Inc.,
                 21    2017 WL 914273 (N.D. Cal. Mar. 8, 2017) ....................................................... 20
                 22
                    Fischer v. SJB-P.D. Inc.,
                 23    214 F.3d 1115 (9th Cir. 2000) ............................................................................ 18
                 24
                    Fox v. Vice,
                 25    563 U.S. 826 (2011) ........................................................................................... 18
                 26 Goldberg v. Cameron,
                 27   2011 WL 3515899 (N.D. Cal. Aug. 11, 2011) ................................................... 17
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                               5
12559694.1
                         DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
         Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 6 of 23 Page ID #:1309



                  1                                       TABLE OF AUTHORITIES
                                                                (continued)
                  2
                                                                                                                              Page(s)
                  3
                       Graham-Sult v. Clainos,
                  4      756 F.3d 724 (9th Cir. 2014) .............................................................................. 12
                  5
                       Hensley v. Eckerhart,
                  6      461 U.S. 424 (1980) ..................................................................................... 14, 18
                  7
                    Hirsch v. Compton Unified Sch. Dist.,
                  8    2013 WL 1898553 (C.D. Cal. May 3, 2013)...................................................... 17
                  9 In re Animation Workers Antitrust Litig.,
                 10     2016 WL6663005 (N.D. Cal. Nov. 11, 2016) .................................................... 16

                 11 Islamic Center of Mississippi v. City of Starkville,
                        876 F.2d 465 (5th Cir. 1989) .............................................................................. 16
                 12
                 13 Jones v. Aetna Cas. & Sur. Co.,
                        26 Cal. App. 4th 1717 (1994) ............................................................................. 10
                 14
                    Jones v. Corbis Corp.,
                 15
                        2011 WL 4526084 (C.D. Cal. Aug. 24, 2011) ................................................... 17
                 16
                    Kearney v. Foley & Lardner,
                 17     553 F. Supp. 2d 1178 (S.D. Cal. 2008) .............................................................. 13
                 18
                    Ketchum v. Moses,
                 19     24 Cal. 4th 1122 (2001) .................................................................... 12, 13, 14, 18
                 20 Love v. Mail on Sunday,
                 21    2007 WL 2709975 (C.D. Cal. Sept. 7, 2007) ..................................................... 17
                 22 Metabolife Intern., Inc. v. Wornick,
                       213 F. Supp. 2d 1220 (S.D. Cal. 2002) .............................................................. 21
                 23
                 24 Millea v. Metro-North R.R. Co.,
                       658 F.3d 154 (2d Cir. 2011) ............................................................................... 14
                 25
                 26 Moore v. James H. Matthews & Co.,
                       682 F.2d 830 (9th Cir. 1982) .............................................................................. 17
                 27
                    Moreno v. City of Sacramento,
    Mitchell     28    534 F.3d 1106 (9th Cir. 2008) ............................................................................ 19
  Silberberg &
   Knupp LLP
                                                                  6
12559694.1
                         DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
         Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 7 of 23 Page ID #:1310



                  1                                         TABLE OF AUTHORITIES
                                                                  (continued)
                  2
                                                                                                                                  Page(s)
                  3
                       Nat’l Assoc. of Concerned Veterans v. Secretary of Def,
                  4      675 F.2d 1319 (D.C. Cir. 1982).......................................................................... 16
                  5
                       Ohio-Sealy Mattress Mfg. Co. v. Sealy, Inc.,
                  6      776 F.2d 646 (7th Cir. 1985) .............................................................................. 16
                  7
                    Perfect 10, Inc. v. Giganews, Inc.,
                  8    2015 WL 1746484 (C.D. Cal. Mar. 24, 2015), aff’d, 847 F.3d 657
                       (9th Cir. 2017) .................................................................................................... 17
                  9
                 10 Premier Med. Mgmt. Sys., Inc. v. California Ins. Guarantee Assn.,
                       163 Cal. App. 4th 550 (2008) ............................................................................. 21
                 11
                    Robinson v. Lopez,
                 12
                       2003 WL 23162906 (C.D. Cal. Nov. 24, 2003) ................................................. 20
                 13
                    Russell v. Foglio,
                 14    160 Cal. App. 4th 653 (2008) ............................................................................. 16
                 15
                    Sorenson v. Mink,
                 16    239 F.3d 1140 (9th Cir. 2001) ...................................................................... 18, 21
                 17 Tomazzoli v. Sheedy,
                 18   804 F.2d 93 (7th Cir. 1986) ................................................................................ 16
                 19 Tuchscher Dev. Enter., Inc. v. San Diego Unified Port Dist.,
                       106 Cal. App. 4th 1219 (2003) ........................................................................... 13
                 20
                 21 Unicom Sys., Inc. v. Farmers Grp. Inc.,
                       2009 WL 10670614 (C.D. Cal. June 29, 2009), aff’d, 405 F. App’x
                 22    152 (9th Cir. 2010) ............................................................................................. 13
                 23
                    United Steelworkers of Am. v. Phelps Dodge Corp.,
                 24    896 F.2d 403 (9th Cir. 1990) .............................................................................. 16
                 25 Vargas v. City of Salinas,
                 26   200 Cal. App. 4th 1331 (2011) ........................................................................... 21
                 27                                                        STATUTES
    Mitchell     28 Cal. Civ. Code § 1717.............................................................................................. 13
  Silberberg &
   Knupp LLP
                                                                                 7
12559694.1
                          DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
         Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 8 of 23 Page ID #:1311



                 1                                          TABLE OF AUTHORITIES
                                                                  (continued)
                 2
                                                                                                                                     Page(s)
                 3
                   Cal. Civ. Proc. Code
                 4    § 425.16 ................................................................................................................ 8
                 5    § 425.16(c) .......................................................................................................... 13
                      § 425.16(c)(1) ..................................................................................................... 12
                 6
                 7
                 8
                 9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                  8
12559694.1
                        DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
         Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 9 of 23 Page ID #:1312



                  1 I.       SUMMARY OF ARGUMENT 1
                  2          Plaintiffs unnecessarily increased Defendants’ attorney’s fees by filing
                  3 meritless state law claims that sought to chill Defendants’ First Amendment rights.
                  4 Plaintiffs then continued to pursue these claims despite being put on notice by
                  5 Defendants that their state law claims were preempted by the federal Copyright
                  6 Act and otherwise failed as a matter of law and should properly be stricken
                  7 pursuant to California’s anti-SLAPP statute, Code of Civil Procedure § 425.16. As
                  8 a result of Plaintiffs’ actions, Defendants were forced to spend substantial
                  9 attorney’s fees moving to strike Plaintiffs’ state law claims pursuant the anti-
                 10 SLAPP statute, including replying to Plaintiffs’ vigorous opposition. The amount
                 11 of fees incurred by Defendants was further exacerbated by Plaintiffs’ refusal to
                 12 agree to economize Defendants’ briefing of their anti-SLAPP motion.
                 13          On September 24, 2020, the Court granted Defendants’ motion to strike as to
                 14 two of Plaintiffs’ state law claims—Plaintiffs’ second and third claims for relief for
                 15 breach of the implied covenant of good faith and fair dealing inherent in a 2016
                 16 agreement and tortious interference with that agreement—which were asserted
                 17 against Propagate. It also struck these claims as asserted against Healey, although
                 18 it denied the motion as to an additional claim for breach of a 2012 contract asserted
                 19 only against Healey.
                 20          Pursuant to the anti-SLAPP statute, Defendants are entitled to recover their
                 21 attorney’s fees relating to their successful anti-SLAPP motion, as well as their fees
                 22 incurred in bringing this motion for fees. Healey, in turn, is also entitled to recover
                 23 attorney’s fees pursuant to the 2016 agreement, which awards attorney’s fees to the
                 24 prevailing party in any dispute arising out of a breach of the 2016 agreement.
                 25
                 26  “Plaintiffs” refers collectively to Scott Hallock (“Hallock”), WMTI Productions,
                      1

                    Inc. (“WMTI US”), WMTI Productions North, Inc. (“WMTI North”), and The
                 27 Next Season Company, Inc. (“TNSCI”). WMTI US, WMTI North, and TNSCI are
                    referred to collectively as the “Corporate Plaintiffs.” “Defendants” refer to Kevin
    Mitchell     28 Healey (“Healey”) and Propagate Content, LLC (“Propagate”).
  Silberberg &
   Knupp LLP
                                                                9
12559694.1
                          DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 10 of 23 Page ID #:1313



                  1          Thus, by this motion, Defendants seek recovery of the 124,343 in attorney’s
                  2 fees that they incurred in connection with their anti-SLAPP motion, which is also
                  3 the amount incurred defending against Plaintiffs’ state law claims arising out of the
                  4 alleged breach of the 2016 agreement. Defendants also seeks the $24,616 in
                  5 attorney’s fees that they incurred in bringing this motion. The fees sought are
                  6 reasonable and were necessitated by Plaintiffs filing baseless state law claims,
                  7 refusing to withdraw them despite being put on notice of their lack of merit, and
                  8 then unnecessarily increasing Defendants’ fees through their litigation tactics. For
                  9 these reasons, which are further explained below, the Court should grant
                 10 Defendants’ motion and award the $148,959 in total fees sought.
                 11 II.      RELEVANT FACTUAL BACKGROUND
                 12          A.    Plaintiffs Ignore Defendants’ Demands to Dismiss Their State
                 13                Law Claims Arising Out of the 2016 Agreement, Thereby Forcing
                 14                Defendants to Incur Fees in Moving to Strike Those Claims.
                 15          This Court is already familiar with the facts of this case. See Order Granting
                 16 In Part Defendants’ Motion to Dismiss [Dkt. 28] and Motion to Strike [Dkt. 29]
                 17 (Dkt. No. 46) (“Order”). As is relevant here, Hallock and Healey are former
                 18 business partners who created and exploited a number of reality-based television
                 19 series, including Scare Tactics, a hidden camera prank show that originally aired
                 20 on the Syfy Channel. First Amended Complaint (Dkt. No. 20) (“FAC”) ¶ 18. In
                 21 2011, disputes arose between Hallock and Healey, which they settled, in part,
                 22 through a 2016 settlement agreement. See FAC, Ex. 1 (the “2016 Agreement”). 2
                 23 Among other provisions, the 2016 Agreement states that “[i]n the event of any
                 24 litigation arising from any alleged breach of this Agreement,” the “substantially
                 25 prevailing party shall be entitled to recover … all reasonable costs incurred
                 26
                 27
                     Certain other parts of the dispute were settled through a 2012 settlement
                      2

    Mitchell     28 agreement (the “2012 Agreement”).
  Silberberg &
   Knupp LLP
                                                               10
12559694.1
                          DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 11 of 23 Page ID #:1314



                  1 including court costs and attorneys’ fees, and all other related expenses incurred in
                  2 such litigation.” FAC, Ex. 1, p. 8 at ¶ 19.
                  3          On March 24, 2020, Plaintiffs filed a Complaint against Defendants. All
                  4 Plaintiffs purported to assert claims for alleged breach of the implied covenant of
                  5 good faith and fair dealing inherent in the 2016 Agreement and tortious
                  6 interference with that agreement. 3 See Complaint (ECF No. 1) (“Cmplt.”) ¶¶ 70-84
                  7 (second and third claims for relief, respectively). These claims arose from
                  8 Plaintiffs’ contention that episodes of Prank Encounters used protected elements
                  9 from episodes of Scare Tactics in violation of the 2016 Agreement. See id. The
                 10 Corporate Plaintiffs also asserted claims of copyright infringement against
                 11 Defendants over the Prank Encounters episodes. Cmplt. ¶¶ 18-69 (first claim for
                 12 relief). Finally, Hallock alone asserted a claim for breach of the 2012 Agreement
                 13 against Healey only. Cmplt. ¶¶ 85-96 (fourth claim for relief).
                 14          On May 7, 2020, after investigating the factual and legal merits of Plaintiffs’
                 15 claims, Defendants’ counsel sent an email to Plaintiffs’ counsel explaining that,
                 16 among other things, Plaintiffs’ state law claims were “preempted by the Copyright
                 17 Act” and failed as a matter of law for other reasons. Declaration of Aaron M. Wais
                 18 (“Wais Decl.”) ¶ 7 & Ex. 1. Defendants’ counsel also explained that because “the
                 19 creation, production, and distribution of Prank Encounters are acts in furtherance
                 20 of free speech on a matter of public interest … Plaintiffs’ state law claims fall
                 21 within the scope of California’s anti-SLAPP statute” and, because Plaintiffs could
                 22
                     While the Court did not reach this issue in deciding Defendants’ motions, only
                      3

                 23 Hallock and Healey are parties to the 2016 Agreement. See FAC, Ex. 1, p.1
                    (identifying parties to agreement) & p. 8 (agreement executed only by Hallock and
                 24 Healey). Thus, in reality, only Hallock could properly assert a claim for breach of
                    the implied covenant and tortious interference. See Almont Ambulatory Surgery
                 25 Ctr., LLC v. UnitedHealth Grp., Inc., 121 F. Supp. 3d 950, 981 (C.D. Cal. 2015)
                    (dismissing claim because plaintiff did not meet the “elemental requirement that it
                 26 be an actual party to the contracts with which it asserts interference”); Jones v.
                    Aetna Cas. & Sur. Co., 26 Cal. App. 4th 1717, 1722 (1994) (affirming dismissal of
                 27 non-party’s claim; “someone who is not a party to the contract has no standing to
                    enforce it”). Nevertheless, Plaintiffs styled their Complaint and FAC to assert the
    Mitchell     28 claims on behalf of all Plaintiffs.
  Silberberg &
   Knupp LLP
                                                                11
12559694.1
                          DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 12 of 23 Page ID #:1315



                  1 not prevail on the claims, they would be stricken pursuant to the statute. Id.
                  2 Thereafter, the parties met and conferred about Defendants’ intent to move to
                  3 strike Plaintiffs’ state law claims if Plaintiffs did not dismiss the same. Id.
                  4         Plaintiffs, however, declined to dismiss their state law claims. Id. Rather, on
                  5 May 29, 2020, Plaintiffs filed a First Amended Complaint that reasserted these
                  6 claims. See FAC ¶¶ 72-86. Thus, on June 16, 2020, Defendants’ counsel sent
                  7 another email reiterating that the state law claims remained deficient and subject to
                  8 being stricken pursuant to the anti-SLAPP statute. Wais Decl. ¶ 8, Ex. 2. Plaintiffs
                  9 again declined to dismiss these claims. Id., ¶ 9. As such, Defendants had no choice
                 10 but to incur substantial attorney’s fees to move to strike the state law claims. Id.
                 11         In doing so, Defendants endeavored to economize their briefing so as to
                 12 keep their fees down. Id., ¶ 10. Specifically, because Defendants were also moving
                 13 to dismiss Plaintiffs’ copyright infringement claims, as well as the state law claims
                 14 in the event the Court held that the anti-SLAPP statute did not apply, Defendants
                 15 asked Plaintiffs to consent to Defendants consolidating their briefing of the
                 16 motions. Id. ¶ 10 & Ex. 3. Plaintiffs, however, refused to consolidate the briefing.
                 17 Id. As a result, Defendants had to apply to this Court to file a consolidated opening
                 18 brief, an application that Plaintiffs opposed. See Dkt. Nos. 23-24. While the Court
                 19 ultimately granted Defendants’ request (Dkt. No. 26), because Plaintiffs refused to
                 20 consent, Defendants could not know whether a consolidated brief would be
                 21 allowed. Wais Decl. ¶ 11. Thus, Defendants initially drafted, in part, separate
                 22 briefs—one supporting the motion to dismiss and one supporting the motion to
                 23 strike. Id., ¶ 11. It was only after the Court granted the application that Defendants
                 24 were able to fully consolidate their briefs, which means that Plaintiffs’ position
                 25 actually resulted in more work for Defendants. Id.
                 26         Plaintiffs then filed vigorous oppositions to both motions, including filing a
                 27 separate, surreptitiously oversized brief opposing Defendants’ motion to strike and
    Mitchell     28 a declaration. Id., ¶ 12. Defendants again asked Plaintiffs to consent to Defendants
  Silberberg &
   Knupp LLP
                                                                12
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 13 of 23 Page ID #:1316



                  1 consolidating their briefing on reply. Id. ¶ 13 & Ex. 4. Plaintiffs, however, again
                  2 refused. Id. Thus, Defendants had to apply to this Court to file a consolidated reply
                  3 brief, which Plaintiffs again opposed. See Dkt. Nos. 38-40. The Court again
                  4 granted Defendants’ request. See Dkt. No. 41.
                  5          On September 24, 2020, the Court ruled on Defendants’ motions. On
                  6 Defendants’ anti-SLAPP motion, the Court concluded that Defendants had
                  7 sustained their burden of proving that all of Plaintiffs’ state law claims arose from
                  8 acts in furtherance of Defendants’ free speech rights in connection with a matter in
                  9 connection with an issue of public interest. See Order, pp. 22-23. The Court then
                 10 concluded that Plaintiffs had not shown a probability of prevailing on their second
                 11 and third claims for relief because those claims were preempted by the Copyright
                 12 Act (id. p. 23), the very ground that Defendants had raised in May, 2020 (Wais
                 13 Decl., ¶ 7 & Ex. 1). 4 Accordingly, the Court struck these claims with prejudice.
                 14 III.     DEFENDANTS ARE ENTITLED TO AN AWARD OF ATTORNEY’S
                 15          FEES.
                 16          A.    California’s Anti-SLAPP Statute Mandates an Award of
                 17                Attorney’s Fees to Propagate.
                 18          In federal court, “[s]tate law governs attorney’s fees awards based on state
                 19 fee-shifting laws, like California’s anti-SLAPP statute.” Graham-Sult v. Clainos,
                 20 756 F.3d 724, 751 (9th Cir. 2014). Under California law, an award of attorney’s
                 21 fees to a prevailing defendant on an anti-SLAPP motion to strike is mandatory. See
                 22 Cal. Civ. Proc. Code § 425.16(c)(1) (“[A] prevailing defendant on a special motion
                 23 to strike shall be entitled to recover his or her attorney’s fees and costs.”); Ketchum
                 24 v. Moses, 24 Cal. 4th 1122, 1131 (2001) (“[A]ny SLAPP defendant who brings a
                 25 successful motion to strike is entitled to mandatory attorney fees.”). The fee
                 26
                     The Court also dismissed four of the Corporate Plaintiffs’ copyright claims with
                      4

                 27 prejudice. See id. The Court, however, did allow four other copyright claims to
                    proceed, as well as Hallock’s claim against Healey for allegedly breaching the
    Mitchell     28 2012 Agreement. Id.
  Silberberg &
   Knupp LLP
                                                               13
12559694.1
                          DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 14 of 23 Page ID #:1317



                  1 shifting provision of California’s Anti-SLAPP statute is “intended to discourage []
                  2 strategic lawsuits against public participation by imposing the litigation costs on
                  3 the party seeking to ‘chill the valid exercise of the constitutional rights of freedom
                  4 of speech and petition for the redress of grievances.’” Ketchum, 24 Cal. 4th at 1131
                  5 (quoting Cal. Civ. Proc. Code § 425.16(a)).
                  6         The scope of the fees and costs that the Court must award not only includes
                  7 the fees incurred in connection with making the successful anti-SLAPP motion, but
                  8 also all expenses “inextricably intertwined.” See, e.g., Kearney v. Foley &
                  9 Lardner, 553 F. Supp. 2d 1178, 1184 (S.D. Cal. 2008) (“All expenses incurred on
                 10 common issues of fact and law qualify for an award of attorneys’ fees under the
                 11 anti-SLAPP statute and those fees need not be apportioned.”); Tuchscher Dev.
                 12 Enter., Inc. v. San Diego Unified Port Dist., 106 Cal. App. 4th 1219, 1230-31,
                 13 1248 (2003) (applying statute to encompass various ancillary proceedings
                 14 “sufficiently connected to the [special] motion to strike”). In addition, the fee
                 15 award includes “not only the fees incurred with respect to the underlying claim, but
                 16 also the fees incurred in enforcing the right to mandatory fees” (i.e., those fees
                 17 incurred in moving for fees). Ketchum, 24 Cal. 4th at 1141.
                 18         Propagate prevailed entirely on its anti-SLAPP motion and is now entitled to
                 19 a mandatory attorney’s fees award under Section 425.16(c). So too is Healey as to
                 20 the two state law claims asserted against him that he successfully struck. Healey is
                 21 also entitled to recover fees pursuant to the 2016 Agreement as the prevailing party
                 22 on Hallock’s claims arising out of the alleged breach of that agreement. See Cal.
                 23 Civ. Code § 1717; Unicom Sys., Inc. v. Farmers Grp. Inc., 2009 WL 10670614, at
                 24 *4 (C.D. Cal. June 29, 2009), aff’d, 405 F. App’x 152 (9th Cir. 2010). 5
                 25
                    5
                      Defendants need not wait until the end of this case to move for attorney’s fees.
                 26 See, e.g., Crawford v. City & Cty. of San Francisco, 2016 WL 4611555 (N.D. Cal.
                    Sept. 6, 2016). Also, as the fees sought under the anti-SLAPP statute are the same
                 27 as those sought pursuant to the contract (see Wais Decl. ¶ 1), they are not discussed
    Mitchell     28 separately.
  Silberberg &
   Knupp LLP
                                                               14
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 15 of 23 Page ID #:1318



                  1         Thus, the only issue remaining is for the Court to decide whether the fees
                  2 sought by Defendants are reasonable, which they are.
                  3         B.    The Fees Sought are Reasonable and Were Necessitated by
                  4               Plaintiff’s Meritless Claims and Unnecessary Litigation Tactics.
                  5         Once a court determines that fees are warranted, it must determine the
                  6 reasonable value of the work performed. To determine the reasonableness of fees,
                  7 courts employ the “lodestar” method, which calculates the number of hours
                  8 reasonably expended multiplied by a reasonable hourly rate prevailing in the
                  9 community for similar work. Ketchum, 24 Cal. 4th at 1136; Hensley v. Eckerhart,
                 10 461 U.S. 424, 433 (1980) (lodestar calculated as “the number of hours reasonably
                 11 expended on the litigation multiplied by a reasonable hourly rate”).
                 12         “[A]bsent circumstances rendering the award unjust, an attorney fee award
                 13 should ordinarily include compensation for all the hours reasonably spent,
                 14 including those relating solely to the fee.” Ketchum, 24 Cal. 4th at 1133 (emphasis
                 15 in original). Indeed, there is “a ‘strong presumption’ that the lodestar represents the
                 16 ‘reasonable fee.’” City of Burlington v. Dague, 505 U.S. 557, 562 (1992) (citation
                 17 omitted). See also Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir.
                 18 2011) (“[T]he lodestar—the product of a reasonable hourly rate and the reasonable
                 19 number of hours required by the case—creates a ‘presumptively reasonable fee.’”)
                 20 (quoting Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany and
                 21 Albany Cty. Bd. Of Elections, 522 F.3d 182, 183 (2d Cir. 2008) and citing Perdue
                 22 v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010)).
                 23         1.    Here, the appropriate lodestar figure in this case is $148,959, which
                 24 reflects the $124,343 in attorney’s fees incurred by Defendants in connection with
                 25 bringing the anti-SLAPP motion, as well as the additional $ 24,616 in fees incurred
                 26 by Defendants in bringing this fee motion. Wais Decl. ¶¶ 1. In support of this
                 27 amount, Defendants submit the accompanying declaration of its lead counsel,
    Mitchell     28 which describes in detail the experience and qualifications of the relevant
  Silberberg &
   Knupp LLP
                                                               15
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 16 of 23 Page ID #:1319



                  1 timekeepers and the work performed, and confirms that the hourly rates and
                  2 number of hours expended are reasonable and appropriately documented. See
                  3 generally, id. Defendants also submit the corroborating invoices they received
                  4 from their attorneys, which further prove, for each attorney, the date, the hours
                  5 expended, and the nature of the work done. Id., Ex. 5. A summary of the attorney’s
                  6 fees sought—as proven by the evidence provided—is as follows:
                  7
                  8           Name            Title/Experience Hourly Rate Hours               Fees
                                                                                             Incurred
                  9 Aaron Wais               Partner                       $695     141.9     $98,620.50
                 10                          (19 years)
                      Craig Bradley          Associate                     $540 102.45         $55,323.00
                 11                          (5 years)
                 12 James Berkley            Research Analyst              $380      18.5       $7,030.00
                                             (13 years)
                 13 Elana Moses              Paralegal                     $275        5.7      $1,567.50
                 14                          (27 years)
                                                                    TOTAL                     $162,541.00
                 15
                                   less 15% courtesy discount to Defendants                   $138,159.85
                 16
                         less 10% allocated to moving to strike fourth claim                  $124,343.00
                 17                                                for relief                   (rounded
                 18                                                                                down)

                 19 Wais Decl. ¶ 22. Again, the total amount sought is reasonable both as to the
                 20 attorneys’ hourly rate and number of hours expended.
                 21               1.     The hourly rates of Defendants’ attorneys are reasonable.
                 22         A reasonable hourly rate is one that is “in line with those prevailing in the
                 23 community for similar services by lawyers of reasonably comparable skill,
                 24 experience, and reputation.” Cotton v. City of Eureka, Cal., 889 F. Supp. 2d 1154,
                 25 1161 (N.D. Cal. 2012) (quoting Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984)).
                 26 “The relevant community includes ‘attorneys practicing in the forum district’—that
                 27 is, the district in which the court sits,” which here is the Los Angeles area. Bernal
    Mitchell     28 v. Paradigm Talent & Literary Agency, 2010 WL 6397561, at *6 (C.D. Cal. June
  Silberberg &
   Knupp LLP
                                                               16
12559694.1
                        DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 17 of 23 Page ID #:1320



                  1 1, 2010) (quoting Gates v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992)).
                  2         “To determine the prevailing market rate, courts may rely on attorney
                  3 affidavits as well as decisions by other courts awarding similar rates for work in
                  4 the same geographical region by attorneys with comparable levels of experience.”
                  5 Baskin-Robbins Franchising LLC v. Chun, 2019 WL 5268883, at *2 (N.D. Cal.
                  6 Oct. 17, 2019) (internal quotation marks and citation omitted); see also United
                  7 Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407-08 (9th Cir. 1990)
                  8 (“Affidavits of the [attorney seeking fees] and other attorneys regarding prevailing
                  9 fees in the community, and rate determinations in other cases, particularly those
                 10 setting a rate for the [requesting attorney], are satisfactory evidence of the
                 11 prevailing market rate.”). Moreover, numerous courts have held that the actual rate
                 12 charged by counsel to private clients is presumptively appropriate to use as a
                 13 reasonable hourly rate. See, e.g., In re Animation Workers Antitrust Litig., 2016
                 14 WL6663005, at *6 (N.D. Cal. Nov. 11, 2016) (“An attorney’s actual billing rate is
                 15 presumptively appropriate to use as the lodestar market rate.”) (granting motion for
                 16 attorney’s fees); Adolph Coors Co. v. Truck Ins. Exch., 383 F. Supp. 2d 93, 97
                 17 (D.D.C. 2005) (“An attorney’s usual billing rate, when in line with those prevailing
                 18 in the community for similar services by lawyers of reasonably comparable skill,
                 19 experience, and reputation, is presumptively reasonable.”) (internal quotation
                 20 omitted); Nat’l Assoc. of Concerned Veterans v. Secretary of Def, 675 F.2d 1319,
                 21 1326 (D.C. Cir. 1982) (“[T]he actual rate that applicant’s counsel can command in
                 22 the market is itself highly relevant proof of the prevailing community rate.”);
                 23 Tomazzoli v. Sheedy, 804 F.2d 93, 98 (7th Cir. 1986) (“For private counsel with
                 24 fee-paying clients, the best evidence is the hourly rate customarily charged by
                 25 counsel or by her law firm.”); Islamic Center of Mississippi v. City of Starkville,
                 26 876 F.2d 465, 469 (5th Cir. 1989) (attorney’s uncontested customary billing rate is
                 27 prima facie reasonable); Ohio-Sealy Mattress Mfg. Co. v. Sealy, Inc., 776 F.2d 646,
    Mitchell     28 660 (7th Cir. 1985) (“[H]ourly rates used to compute the lodestar are typically the
  Silberberg &
   Knupp LLP
                                                               17
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 18 of 23 Page ID #:1321



                  1 rates lawyers charge clients who pay on a regular basis . . . .”); accord Russell v.
                  2 Foglio, 160 Cal. App. 4th 653, 661-62 (2008).
                  3          Here, the hourly rates charged by Defendants’ counsel for this case—$590
                  4 for a partner, $459 for a fifth year associate, 323 for a senior research analyst, and
                  5 $233 for a senior paralegal—are reasonable in light of each individual’s
                  6 experience, level, and qualifications. See Wais Decl. ¶¶ 25-32. Moreover, the
                  7 hourly rates are commensurate or lower than those charged by comparable Los
                  8 Angeles firms. See, e.g., Perfect 10, Inc. v. Giganews, Inc., 2015 WL 1746484, at
                  9 *15-16 (C.D. Cal. Mar. 24, 2015), aff’d, 847 F.3d 657 (9th Cir. 2017) (approving
                 10 rates of $350 to $690 for associates and finding reasonable the billing rates
                 11 between $610 to $750 per hour for junior partners); Goldberg v. Cameron, 2011
                 12 WL 3515899, *7 (N.D. Cal. Aug. 11, 2011) (hourly rates charged by Los Angeles
                 13 attorneys held to be reasonable, where partner rate was $550 in 2008 and 2009);
                 14 Dine v. Metro. Life Ins. Co., 2011 WL 6131312, at *2-3 (C.D. Cal. Dec. 9, 2011)
                 15 ($600 hourly rate for partners held reasonable) (ERISA action); Love v. Mail on
                 16 Sunday, 2007 WL 2709975, at *8 (C.D. Cal. Sept. 7, 2007) (in intellectual property
                 17 case, partner rates between $540 and $690 an hour, associate rates between $305
                 18 and $460 per hour “are consistent with the rates charged by other highly-regarded
                 19 southern California law firms for similar work by attorneys of comparable
                 20 experience”). In fact, the rate charged is discounted from Defendants’ counsel’s
                 21 standard hourly rates. See Wais Decl. ¶ 25; see also Moore v. James H. Matthews
                 22 & Co., 682 F.2d 830, 840 (9th Cir. 1982) (evidence that requested hourly rates are
                 23 standard supports the prevailing market rate). 6
                 24
                 25  The hourly rates charged by Mr. Berkley, a senior research analyst, and Ms.
                      6

                    Moses, a senior litigation paralegal, are also reasonable and recoverable. See Wais
                 26 Decl. ¶¶ 25-32; see, e.g., Love, 2007 WL 2709975, at *8 (approving paralegal rates
                    at $220, $230, and $245 per hour); Jones v. Corbis Corp., 2011 WL 4526084, at
                 27 *4-5 (C.D. Cal. Aug. 24, 2011) (awarding paralegal rate of $243); Hirsch v.
                    Compton Unified Sch. Dist., 2013 WL 1898553, at *3 (C.D. Cal. May 3, 2013)
    Mitchell     28 (collecting cases granting between $200-$300 per hour for paralegal services).
  Silberberg &
   Knupp LLP
                                                               18
12559694.1
                          DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 19 of 23 Page ID #:1322



                  1         In short, the hourly rates charged by Defendants’ counsel are at or below the
                  2 prevailing market rates in the area and—especially considering the firm’s
                  3 reputation, the primary attorney’s substantial and focused expertise in copyright
                  4 law and anti-SLAPP litigation (Wais Decl. ¶¶ 25-32)—are reasonable.
                  5                2.    The number of hours expended by Propagate’s attorneys is
                  6                      reasonable.
                  7         An award of attorney’s fees normally includes compensation for all hours
                  8 reasonably spent on the claims on which the party seeking fees prevailed, and
                  9 related claims. See Ketchum, 24 Cal. 4th at 1133; Sorenson v. Mink, 239 F.3d
                 10 1140, 1147 (9th Cir. 2001). As the party seeking fees, Defendants bear the burden
                 11 of adequately documenting and submitting evidence in support of the number of
                 12 hours expended, but need not submit comprehensive documentation. See Hensley,
                 13 461 U.S. at 433-34; Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1121 (9th Cir. 2000)
                 14 (burden satisfied by listing hours spent and “identifying the general subject matter
                 15 of [the] time expenditures”) (quotation omitted). There is no precise rule or
                 16 formula for making this determination and exactitude is not required. See id.; see
                 17 also Fox v. Vice, 563 U.S. 826, 839 (2011) (the goal in fee-shifting “is to do rough
                 18 justice, not to achieve auditing perfection”).
                 19         Here, the number of hours expended by Defendants’ counsel is reasonable
                 20 and properly supported by a declaration of counsel and corresponding invoices. As
                 21 detailed through both, Defendants seek reimbursement for the 268.55 hours spent
                 22 on this case from March 23, 2020, through August 24, 2020, which encompasses
                 23 the time spent by four timekeepers over a five-month span on a substantial number
                 24 of tasks directly relevant to Defendants’ anti-SLAPP motion, plus the additional 49
                 25 hours spent on the instant motion. See Wais Decl. ¶¶ 3-24. Specifically, and as
                 26 substantiated by counsel’s declaration and the invoices, these hours include time
                 27 spent, inter alia: (1) reviewing and investigating the merits of Plaintiffs’ state law
    Mitchell     28 claims and the basis for making an anti-SLAPP motion; (2) moving to strike
  Silberberg &
   Knupp LLP
                                                               19
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 20 of 23 Page ID #:1323



                  1 pursuant to the anti-SLAPP statute, including (a) researching, collecting, and
                  2 assembling evidence of the public interest in the topic of Prank Encounters and
                  3 Prank Encounters itself, (b) reviewing and analyzing the 2016 Agreement and
                  4 other facts relating to Plaintiffs’ state law claims, (c) researching the law to support
                  5 Defendants’ arguments on both prongs of the anti-SLAPP statute—e.g., case law
                  6 in support of the application of the anti-SLAPP statute and case law in support of
                  7 proving that Plaintiffs’ claims were preempted and otherwise failed as a matter of
                  8 law, drafting the memorandum of law, declaration, and other pleadings; (3)
                  9 replying to Plaintiffs’ opposition to Defendants’ motion, including (a) reviewing
                 10 and analyzing Plaintiffs’ opposition papers and declarations and case law cited
                 11 therein, further researching the law to reply to Plaintiffs’ opposition, and drafting
                 12 the reply memorandum and other pleadings, such as objections to Plaintiffs’
                 13 evidence and responding to Plaintiffs’ objections to Defendants’ evidence; and (4)
                 14 applying to file consolidated briefs when Plaintiffs unreasonably refused to agree
                 15 to the same. Id. ¶¶ 3-15.
                 16         In the judgment of Defendants’ counsel, who is very experienced in these
                 17 types of disputes, the nature and extent of work performed was reasonably
                 18 necessary to prevail on the motion. See id. ¶ 16. And indeed, Defendants did
                 19 prevail. See generally Dkt. No. 46. The Ninth Circuit has recognized that, while
                 20 the court necessarily has discretion in determining reasonableness, “[b]y and large,
                 21 [it] should defer to the winning lawyer[s’] professional judgment as to how much
                 22 time was required to spend on the case; after all, [they] won, and might not have,
                 23 had [they] been more of a slacker.” Moreno v. City of Sacramento, 534 F.3d 1106,
                 24 1112 (9th Cir. 2008). This is particularly true here, where Defendants’ successful
                 25 anti-SLAPP motion will streamline discovery by obviating discovery into the
                 26 negotiation and execution of the 2016 agreement, whether Healey breached the
                 27 implied covenant inherent in that agreement, whether Propagate knew of the
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               20
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 21 of 23 Page ID #:1324



                  1 agreement and interfered with it, and the other allegations specific to the struck
                  2 state law claims (e.g., knowledge of the agreement, agency).
                  3         Further, Defendants’ counsel worked efficiently and economically. Lead
                  4 counsel worked with a single associate on the anti-SLAPP motion (another
                  5 associate assisted on the copyright claims), supported by a very experienced
                  6 research assistant who researched matters of public interest, and a very
                  7 experienced paralegal, who assisted in assembling materials and filing pleadings.
                  8 Id. ¶ 17. There was little duplication of efforts. Id. In addition, Defendants’ counsel
                  9 reviewed the bills in the normal course and reduced or excluded any duplicative,
                 10 unproductive, or excessive hours prior to sending them to the client. Id. ¶ 35.
                 11 Moreover, “[t]he fact that [these] fees have been paid by [Defendants] or its insurer
                 12 ‘adds weight to the presumption of reasonableness.’” Sazerac, 2017 WL 6059271,
                 13 at *11 (citation omitted); Robinson v. Lopez, 2003 WL 23162906, at *3 (C.D. Cal.
                 14 Nov. 24, 2003) (“The actual billing arrangement provides a strong indication of
                 15 what private parties believe a ‘reasonable’ fee would be.”); Dropbox, Inc. v. Thru
                 16 Inc., 2017 WL 914273 at *4 (N.D. Cal. Mar. 8, 2017) (“The Court notes that
                 17 Dropbox has already paid counsel for these requested fees, which provides market
                 18 evidence of their reasonableness.”).
                 19         Further, as is made clear by counsel’s declaration, Defendants do not seek
                 20 all of their fees incurred in this case and specifically do not seek those fees
                 21 incurred in moving to dismiss the copyright claims or Hallock’s claim against
                 22 Healey for breach of the 2012 Agreement. Instead, those fees solely allocable to
                 23 those activities have been excluded and are not being sought. As for those fees that
                 24 relate to both—e.g., drafting a consolidated brief—Defendants only seek half of
                 25 those fees, which Defendants’ counsel believes, in his professional judgment, is an
                 26 appropriate allocation. Wais Decl. ¶¶ 18-21.
                 27         The fees are also reasonable and appropriately awarded because Plaintiffs’
    Mitchell     28 litigation tactics caused Defendants to incur the fees. Plaintiffs chose to file
  Silberberg &
   Knupp LLP
                                                               21
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 22 of 23 Page ID #:1325



                  1 preempted state law claims in the first instance. Plaintiffs then refused to dismiss
                  2 these claims despite being put on notice twice that they were preempted (and
                  3 otherwise deficient) and subject to being stricken under the anti-SLAPP statute.
                  4 Plaintiffs then refused to allow Defendants to file consolidated briefs, thereby
                  5 forcing Defendants to seek that relief from the Court and to otherwise incur
                  6 additional fees due to duplicative briefing. Plaintiffs also vigorously opposed
                  7 Defendants’ anti-SLAPP motion, which required Defendants to vigorously reply.
                  8 Id. ¶¶ 6-13.
                  9         Finally, courts have recognized that it is expensive for a defendant to
                 10 achieve a dismissal of claims at an early stage of the case, even if those claims are
                 11 meritless. As a result, courts have affirmed the reasonableness of fee requests in
                 12 connection with anti-SLAPP motions for amount similar to or much greater than
                 13 the amount requested by Defendants. See, e.g., Premier Med. Mgmt. Sys., Inc. v.
                 14 California Ins. Guarantee Assn., 163 Cal. App. 4th 550, 556-63 (2008) (upholding
                 15 attorney’s fee and costs awards totaling over $200,000); Vargas v. City of Salinas,
                 16 200 Cal. App. 4th 1331, 1338 (2011) (upholding award to defendant of $226,928
                 17 in attorney fees and $2,495.84 in costs); Church of Scientology v. Wollersheim, 42
                 18 Cal. App. 4th 628, 658-59 (20 years ago, awarding $130,506.71 in fees and costs
                 19 to defendant prevailing on an anti-SLAPP motion); see also Metabolife Intern.,
                 20 Inc. v. Wornick , 213 F. Supp. 2d 1220, 1220 (S.D. Cal. 2002) (awarding $318,688
                 21 in fees and costs to defendant prevailing on an anti-SLAPP motion).
                 22         Accordingly, and because Defendants’ motion was granted, this Court
                 23 should grant, to Defendants, their attorney’s fees in full. See Sorenson, 239 F.3d at
                 24 1147 (“Where a plaintiff has obtained excellent results, his attorney should recover
                 25 a fully compensatory fee.”) (citation omitted).
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              22
12559694.1
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
        Case 2:20-cv-02726-CJC-MAA Document 48 Filed 10/08/20 Page 23 of 23 Page ID #:1326



                 1 IV.    CONCLUSION
                 2        For the foregoing reasons, Defendants respectfully request that the Court
                 3 grant this motion and award attorney’s fees to Defendants in the amount of
                 4 $148,959.
                 5
                 6 DATED: October 8, 2020               MITCHELL SILBERBERG & KNUPP LLP
                 7
                                                        By:/s/ Aaron M. Wais
                 8                                            Aaron M. Wais (SBN 250671)
                                                              Gabriella A. Nourafchan (301594)
                 9                                            Attorneys for Defendants Kevin Healey
                                                              and Propagate Content, LLC
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                            23
12559694.1
                      DEFENDANTS’ MOTION FOR ATTORNEY FEES AND MEMORANDUM IN SUPPORT THEREOF
